97 F.3d 1450
NOTICE: Fourth Circuit Local Rule 36(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Fourth Circuit.UNITED STATES of America, Plaintiff--Appellee,v.Willie Mack TUCKER, Jr., Defendant--Appellant.
No. 96-6346.
United States Court of Appeals, Fourth Circuit.
Sept. 17, 1996.

Willie Mack Tucker, Jr., Appellant Pro Se.  Beattie B. Ashmore, Assistant United States Attorney, Greenville, South Carolina, for Appellee.
Before WIDENER and WILKINS, Circuit Judges, and PHILLIPS, Senior Circuit Judge.
PER CURIAM:


1
Appellant appeals from the district court's order denying his motion brought under 28 U.S.C. § 2255 (1988), amended by Antiterrorism and Effective Death Penalty Act of 1996, Pub.L. No. 104-132, 110 Stat. 1214.   We have reviewed the record and the district court's opinion and find no reversible error.  Accordingly, we affirm on the reasoning of the district court.   United States v. Tucker, Nos.  CR-95-339;  CA-96-93-20-7 (D.S.C. Feb. 15, 1996).  We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.*


2
AFFIRMED.



*
 Appellant has also filed a motion for production of sentencing transcripts.  As these transcripts are already part of the record, we deny his motion as moot